Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
This office action is responsive to the Remarks filed 10 November 2021. There being no substantive amendments filed concurrently, claims 1, 2, and 4-6 remain pending and presently under consideration in this application. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (Japanese Patent No.  JP3-243648) in view of Murouchi et al. (U.S. Patent No. 8,142,683). 
Inoue et al. discloses a liquid crystal polyester composition comprising a combination of a liquid crystal polyester and a glass fiber, characterized in that the liquid crystal polyester comprises a repeating unit represented by 
    PNG
    media_image1.png
    84
    520
    media_image1.png
    Greyscale
which is within the scope of the repeating unit of the present formulae (1), a repeating unit represented by
    PNG
    media_image2.png
    52
    514
    media_image2.png
    Greyscale
which is within the scope of the repeating unit of the present formulae (2), and repeating units represented by 
    PNG
    media_image3.png
    91
    507
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    45
    510
    media_image4.png
    Greyscale
which are within the scope of the repeating unit of the present formulae (3), and the glass fiber comprises a combination of a glass fiber having an average fiber diameter of 3 to 10m, just 1m from the minimum 11m now required, with a glass fiber having an average fiber diameter of 10 to 20m, overlapping with the present “at least 15m but not more than 25m”. The amount of the glass fibers is preferably 10 to 100 parts by weight of the liquid crystal polyester (page 5/9), overlapping with the present “at least 10 parts by mass but not more than 70 parts by mass per 100 parts by mass of the liquid crystal polyester”. Inoue et al. teaches the further incorporation of fillers other than glass fibers, including talc, but does not expressly disclose the amount as is now claimed, i.e., 
    PNG
    media_image5.png
    74
    853
    media_image5.png
    Greyscale


The polyester comprising repeating units as presently claimed, as well as their corresponding use thereof in a liquid crystal composition, is well known in the liquid crystal art, as evidence in part by the teachings of Inoue et al. Likewise, the use of a glass fiber characterized by comprising a combination of glass fibers of two different average fiber diameters, and in a parts by mass amount as presently claimed, is also well known in the liquid crystal art, as evidenced in part by the teachings of Inoue et al. 
	Although Inoue et al. does not expressly illustrate the liquid crystal composition characterized by the claimed combination of the aforementioned features, they are each individually well known in the liquid crystal art, as evidenced in part by the teachings of Inoue et al., The use of talc in a liquid crystal polyester composition in the now claimed amount is likewise well known in the art, as evidenced in part by the teachings of Murouchi et al.. It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to combine talc in the amount as is now claimed, in light of the teachings of Murouchi et al., with a polyester comprising repeating units as presently claimed with a glass fiber characterized by comprising a combination of glass fibers of two different average fiber diameters, and in a parts by mass amount as presently claimed, in a liquid crystal composition, as taught in Inoue et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein.

Response to Arguments
Applicant's arguments filed 10 November 2021 have been fully considered but they are not persuasive. 
In response to applicants’ assertion that the examples herein the present specification illustrate the “superior results achieved in a composition containing talc in a specific amount and two types of glass fibers having specified fiber diameters, the Examiner notes that the amount of talc in all of the examples, i.e., comparative and inventive, are within the claimed range of “at least 10 parts by mass but not more than 50 parts by mass relative to 100 parts by mass of a liquid crystal polyester”. As such, the effect of incorporating the talc in the claimed amount in the claimed liquid crystal polyester composition amount cannot be properly evaluated. 
In response to applicant's argument that “Applicants have discovered that when the inventive liquid crystal polyester composition is molded to form a molded article, resistance to cracking and suppressed warping are observed”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Also, since claims 1 and 2 are drawn to a liquid crystal polyester composition, applicants’ argument that “Applicants have discovered that when the inventive liquid crystal polyester composition is molded to form a molded article, resistance to cracking and suppressed warping are observed” are moot. As for any alleged results demonstrative of the resistance to cracking and suppressed warping achieved with the molded article of claims 4-6, any effect and/or impact of utilizing talc , the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722